Citation Nr: 0719849	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted service connection for bilateral hearing loss 
and assigned an initial noncompensable (i.e., 0 percent) 
rating.  Thereafter, the veteran's file was transferred to 
the RO in Providence, Rhode Island.  The veteran wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Since the claim must be further developed before the Board 
decides it, the case is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board notes that the only VA examination associated with 
the claims file is dated in December 2003, which is more than 
three years ago.

In his October 2005 Statement in Support of Claim (VA Form 
21-4138), the veteran reported that he was scheduled for a 
hearing examination on November 1, 2005 at the VA Outpatient 
Clinic (VAOPC) in Boston (Jamaica Plain).  In this same 
statement, the veteran requested that his claims file be 
considered only after the test results from that hearing 
examination became available.  The results of any VA 
examination conducted in November 2005 should be associated 
with the claims file.  Accordingly, any records pertaining to 
this exam must be obtained.  See Dunn v. West, 11 Vet. App. 
462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  See also 38 U.S.C.A. § 5l03A(b-c) (West 2002); 38 
C.F.R. § 3.l59(c) (2006).

Accordingly, the case is REMANDED for the following actions:

1.	Request all treatment records 
pertaining to the veteran from the 
VAOPC in Boston (Jamaica Plain) since 
August 2003, the date of claim. All 
records obtained should be associated 
with the claims file.

2.	If there is no record of the previously 
discussed November 2005 VA examination, 
then schedule the veteran for a VA 
audiological examination to determine 
the current severity of his bilateral 
hearing loss.  The examiner is asked to 
provide results in a numeric format for 
each of the following frequencies: 
1000, 2000, 3000, and 4000 Hertz.  The 
examiner is also asked to provide an 
average of the above frequencies for 
each ear and indicate speech 
recognition scores for each ear using 
the Maryland CNC Test.

3.	Then readjudicate the claim in light of 
the additional evidence obtained.  If 
the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them 
time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

